Appeal by the defendant from a judgment of the County Court, Suffolk County (Cacciabaudo, J.), rendered September 30, 1991, convicting him of petit larceny and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Two police officers on patrol observed the defendant siphoning gas from a car and detained him while they made inquiry concerning ownership of the car. After the owner was located and signed a larceny affidavit, the officers arrested the defendant, who struggled and had to be restrained. In the confusion, the container into which the gasoline was being siphoned was left at the scene and never recovered. However, one of the officers testified that there was liquid in the container. Under the circumstances, there was sufficient circumstantial evidence to support the defendant’s conviction for petit larceny (see, People v Borrero, 26 NY2d 430).
The defendant’s other contentions are either without merit or unpreserved for appellate review (see, CPL 470.05 [2]) and we decline to review them in the exercise of our interest of justice jurisdiction. Rosenblatt, J. P., Lawrence, Eiber and Copertino, JJ., concur.